Exhibit 10.1

 

LUMBER LIQUIDATORS HOLDINGS, INC.

RELOCATION ASSISTANCE AGREEMENT

 

 

THIS RELOCATION ASSISTANCE AGREEMENT (“Agreement”) is made and entered into as
of this 5th day of February, 2014, by and between Lumber Liquidators Holdings,
Inc. (the “Company”) and Robert Martin Lynch (“Employee”).

 

WHEREAS, the Company maintains its corporate headquarters in Toano, Virginia;
and

 

WHEREAS, the Employee is the President and Chief Executive Officer of the
Company, and currently owns a home in Dallas, Texas and rents a home in the
Richmond, Virginia area; and

 

WHEREAS, the Company has determined that it is in the best interest of the
Company for Employee to relocate to Virginia and, specifically, to within daily
driving distance of Toano, Virginia; and

 

WHEREAS, the Company wishes to facilitate Employee’s relocation to Virginia by
entering into the relocation arrangement provided for in this Agreement, subject
to the terms and conditions set forth below.

 

NOW, THEREFORE, for and in consideration of the promises and undertakings of the
parties as hereinafter set forth, the parties covenant and agree as follows:

 

1. Relocation Payment. If Employee closes on the purchase of a residence in
Virginia, located within one hundred (100) miles of Toano, Virginia, on or
before October 1, 2014 (the “Closing”), Company will make a lump-sum cash
payment to Employee in the amount of One Hundred Twenty-Five Thousand and 00/100
Dollars ($125,000.00), less required withholding and employment taxes and
applicable 401(k) plan deferrals (the “Relocation Payment”).

 

2. Time of Payment, Employment Status. The Relocation Payment will be made
within thirty (30) days of Employee providing the Company with documentation
acceptable to the Company evidencing the Closing. To be eligible for receipt of
the Relocation Payment, Employee must remain continuously employed by the
Company through the date the Relocation Payment is made to Employee.

 

3. Payback Terms. If Employee elects to voluntarily terminate his employment
with the Company within twelve (12) months of the date Employee receives the
Relocation Payment, Employee shall repay the Company for 100% of the Relocation
Payment. If Employee elects to voluntarily terminate his employment with the
Company between twelve (12) and twenty-four (24) months after the date Employee
receives the Relocation Payment, Employee shall repay the Company for 50% of the
Relocation Payment. Subject to applicable law, any amounts owed by Employee to
the Company under this Agreement may be deducted by the Company from any
amounts, payments, wages or other sums owed to Employee (under this Agreement or
otherwise) as of the date Employee terminates his employment with the Company
(the “Separation Date”). In the event such deductions, if any, do not fully
satisfy Employee’s obligations under this Agreement, Employee shall pay to the
Company the balance of sums owed under this Agreement within thirty (30) days of
the Separation Date.

 



 

 

 

4. Acknowledgment. Employee acknowledges (i) that no moving or relocation
expenses shall be reimbursable to him after the date of this Agreement under any
other relocation or expense reimbursement policy or program of the Company
(including the Company’s Relocation Policy) regardless of when those expenses
were incurred and, therefore, (ii) that this Agreement operates as an amendment
to any such relocation or expense reimbursement policy as such policy pertains
to Employee.

 

IN WITNESS WHEREOF, the parties hereto have executed this Relocation Assistance
Agreement or caused it to be executed this 5th day of February, 2014.

 

 

EMPLOYEE LUMBER LIQUIDATORS HOLDINGS, INC.

 

 

/s/ Robert Martin Lynch   By: /s/ E. Livingston B. Haskell Robert Martin Lynch  
Name: E. Livingston B. Haskell     Title: Secretary

 

 



 

 

 

 

